DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 					Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Hoover is unavailable prior art under 102(a)(a) and even if Hoover is prior art, Hoover doesn’t disclose “one or more IMUs is configured for six-degree-of-freedom tracking”. The Examine respectfully disagrees.
The present application filing date is 2/15/2018 which is the provisional application No. 62/631,418 filing date. Hoover’s application is filed on 8/9/2017 and also claims the benefit to provisional application 62/373,693, filed on 8/11/2016 and provision application 62/373,692, filed 8/11/2016; see at least paragraph 0001. All the underlined dates are before the effective filing date of the present application.
Furthermore, Hoover discloses one or more IMUs, wherein one or more IMUs are configured for six-degree-of-freedom tracking. For example, Hoover discloses inertial measurement units to determine 
Claims 1 and 14have been amended, claims 2, 12-13, 17-18 and 24-26 have been canceled and claims 27-30 have been newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 14-16 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over MOURIK (UK application GB-2536020) in view of Hoover (US 2018/0045963).
Regarding claim 1, MOURIK discloses a method of presenting an audio signal to a user of a mixed reality environment, the method comprising:
detecting a first audio signal in the mixed reality environment, where the first audio signal is a real audio signal (receiving audio from the user via one or more microphones; see at least page 2, lines 28-30);
identifying a virtual object intersected by the first audio signal in the mixed reality environment (retrieving one or more acoustic properties of an element in the virtual environment; see at least page 2, lines 8-19, page 5, lines 1-2, page 6, line 17-page 7, line 7);
identifying a position of the user in the mixed reality environment (detecting the virtual location of the user; see at least page 2, lines 20-25).
identifying a listener coordinate associated with the user based on the position of the user(detecting the virtual location of the user; see at least page 2, lines 20-25);

applying the transfer function to the first audio signal to produce a second audio signal (calculating an acoustic response signal to the audio by one or more virtual elements; see at least page 3, lines 5-21, page 5, lines 3-15 and page 6, lines 3-10); and
presenting, to the user, the second audio signal (outputting the calculated return acoustic signal for audio reproduction to the user; see at least page 3, lines 22-25).
MOURIK is not clear about identifying a position of the user via one or more inertial measurement unit (IMUs), wherein the one or more IMUs are configured for six-degree-of-freedom tracking.
Hoover discloses the above missing limitation; the system may determine using an inertial measurement units the position and the orientation of the user see at least paragraph 0086 and the wearable system can include a user input, such as a multiple degree of freedom DOF or 6DOF; see at least paragraph 0062.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MOURIK by the teachings of Hoover by having the above limitations so to be able to track the movement of a user and detach the virtual object from the destination object when the user’s movement passes a threshold condition; see at least the Abstract.

Regarding claim 3, MOURIK in view of Hoover disclose the method of claim 1, wherein detecting the first audio signal comprises detecting a voice signal generated by the user (MOURIK; detecting the audio from the user via one or more microphones; see at least page 2, lines 28-30).

Regarding claim 4, MOURIK in view of Hoover disclose the method of claim 1, further comprising identifying, via the inertial measurement unit, an orientation of the user in the mixed reality environment, wherein the transfer function is determined using the orientation of the user (MOURIK; see at least page 2, lines 20-27, page 4, lines 14-28 and page 8, lines 20-27 and Hoover; see at least paragraph 0086).

Regarding claim 5, MOURIK in view of Hoover disclose the method of claim 1, wherein the first audio signal is a user-generated signal (MOURIK; audio from the user via one or more microphones; see at least page 2, lines 28-30).

Regarding claim 6, MOURIK in view of Hoover disclose the method of claim 1, further comprising determining an angle at which the first audio signal intersects the virtual object, wherein the transfer function is determined using the angle (MOURIK; calculating points of intersection between the virtual environment and a plurality of lines originating at the source location; see at least page 4, lines 16-20).

Regarding claim 7, MOURIK in view of Hoover disclose the method of claim 1, wherein the first audio signal is associated with a direction in the mixed reality environment, and the transfer function is determined using the direction (MOURIK; see at least page 2, lines 20-27, page 4, lines 14-28 and page 8, lines 20-27).

Regarding claim 8, MOURIK in view of Hoover disclose the method of claim 1, wherein:
the virtual object is associated with a material, and the transfer function is determined using the material (MOURIK; see at least page 2, lines 15-19).

Regarding claim 9, MOURIK in view of Hoover disclose the method of claim 1, wherein the transfer function comprises a function of one or more of time, frequency, gain, and phase (MOURIK; see at least page 4, lines 6-15).

Regarding claim 10, MOURIK in view of Hoover disclose the method of claim 1, wherein the transfer function comprises a head-related transfer function (MOURIK; see at least page 8, lines 20-27).

Regarding claim 11, MOURIK in view of Hoover disclose the method of claim 1, further comprising determining an origin and direction of the second audio signal in the mixed reality environment, wherein the transfer function is determined using the origin and direction of the second audio signal (MOURIK; see at least page 2, lines 20-27, page 4, lines 14-28 and page 8, lines 20-27).

Regarding claim 14, MOURIK discloses a system comprising:
a wearable head device (see at least Fig. 2) including:
a display for displaying a mixed reality environment to a user, the display comprising a transmissive eyepiece through which a real environment is visible (see at least Fig. 2); 
a microphone (see at least page 2, lines 2-30);
a speaker (see at least page 3, line 25); and
one or more processors configured to perform:
detecting, via the microphone, a first audio signal in the mixed reality environment, where the first audio signal is a real audio signal (see at least the rejection of claim 1);
identifying a virtual object intersected by the first audio signal in the mixed reality environment (see at least the rejection of claim 1);
presenting, to the user via the display, the virtual object (see at least Fig. 1 s110); 
identifying, via the sensor, a position of the wearable head device in the mixed reality environment (see at least the rejection of claim 1);
identifying a listener coordinate based on the position of the wearable head device (see at least the rejection of claim 1); 
determining, using the virtual object and the listener coordinate, a transfer function (see at least the rejection of claim 1);
applying the transfer function to the first audio signal to produce a second audio signal (see at least the rejection of claim 1); and
presenting, to the user via the speaker, the second audio signal (see at least the rejection of claim 1).
MOURIK is not clear about wherein the sensor is one or more inertial measurement unit (IMUs) and identifying via the one or more IMUs inertial measurement unit a positon of the device, wherein the one oe more IMUs are configured for six-degree-of-freedom-tracking.
Hoover discloses the above missing limitation; the system may determine using an inertial measurement units the position and the orientation of the user see at least paragraphs 0062 and 0086.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MOURIK by the teachings of Hoover by having the above limitations so to be able to track the movement of a user and detach the virtual object from the destination object when the user’s movement passes a threshold condition; see at least the Abstract.

Regarding claim 15, MOURIK in view of Hoover disclose the system of claim 14, wherein detecting, via the microphone, the first audio signal comprises detecting, via the microphone, a voice signal generated by the user (see at least the rejection of claim 3).

Regarding claim 16, MOURIK in view of Hoover disclose the system of claim 14, wherein the one or more processors are further configured to perform identifying, via the inertial measurement unit, an orientation of the wearable head device in the mixed reality environment, and wherein the transfer function is determined using the orientation of the wearable head device (see at least page 2, lines 20-27, page 4, lines 14-28 and page 8, lines 20-27 in combination with Hoover’s unit; see at least paragraph 0086).

Claim 19 is rejected on the same grounds as claim 4.
Claim 20 is rejected on the same grounds as claim 5.
Claim 21 is rejected on the same grounds as claim 6.
Claim 22 is rejected on the same grounds as claim 7.
Claim 23 is rejected on the same grounds as claim 8.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over MOURIK  in view of Hoover and further in view of Haskin (US 9,779,731).
Regarding claim 27, MOURIK in view of Hoover disclose the method of claim 1, and disclose the first audio signal, but are not clear about performing feedback cancellation on an audio signal comprising computing a difference between a first audio signal and a previously presented audio signal.
Haskin discloses performing feedback cancellation on an audio signal comprising computing a difference between a first audio signal and a previously presented audio signal (determining difference between a calibration audio signal and a reference signal for that calibration sound and removing the audio component corresponding to the audio output from a generated audio signal; see at least col. 3, lines 11-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MOURIK in view of Hoover by the teachings of Haskin by having the above limitations so to be able to perform echo cancellation; see at least col. 3, lines 11-30.

	Claim 29 is rejected on the same grounds as claim 27.

Claims 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over MOURIK  in view of Hoover and further in view of Lee (US 2014/0282663).
Regarding claim 28, MOURIK in view of Hoover disclose the method of claim 1, but are not clear about identifying a direction of a first audio signal comprising measuring a time delay between when the first signal reaches each of two microphones.
Lee discloses identifying a direction of a first audio signal comprising measuring a time delay between when the first signal reaches each of two microphones (a direction detector determines the angle of a sound source based on the delay between the audio received by a first and a second microphones; see at least paragraph 0048).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify MOURIK in view of Hoover by the teachings of Lee by having the above limitations so to be able to detect spillover in an audience monitoring system; see at least the Abstract.

	Claim 30 is rejected on the same grounds as claim 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426